IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                          NOS. WR-90,693-01, 90,693-02, & 90,693-03


                             EX PARTE AARON STRIZ, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 13768A, 13952A, & 13954A IN THE 12TH DISTRICT COURT
                             FROM GRIMES COUNTY


         Per curiam.

                                            ORDER

         Applicant pleaded guilty to the offense of aggravated robbery with a deadly weapon and two

offenses of aggravated assault on a public servant with a deadly weapon and was sentenced to three

concurrent life sentences. Applicant filed these applications for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that his pleas were involuntary due to ineffective assistance of counsel

because trial counsel:

         (a)    incorrectly advised him that he was facing “multiple capital life sentences”
                if he did not plead guilty in exchange for three “aggravated life” sentences;
                                                                                                        2

        (b)     failed to advise him of his constitutional rights and legal options, implied that
                a life sentence was inevitable, and failed to explain the possibility of
                presenting mitigating evidence;

        (c)     failed to investigate witnesses, particularly Deputy Kelly Stover, and discover
                the mistreatment in jail that provoked Applicant’s escape;

        (d)     failed to conduct a proper mitigation investigation that would have disclosed
                Applicant’s history of childhood abuse, substance abuse, institutionalizations,
                mental health concerns, learning disabilities, limited education, and problems
                in school; and

        (e)     effectively abandoned Applicant by stating that he could not help Applicant
                if Applicant did not accept the State’s plea offer and advising Applicant to
                plead guilty “for the maximum possible sentences” because counsel was
                unprepared and unwilling to go to trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.
52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). There are no findings and

conclusions from the trial court resolving these issues. Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §

3(d).

        The applications are remanded to the trial court to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law resolving the issues. The

trial court shall order trial counsel to respond to Applicant’s claims. The trial court shall make

findings of fact and conclusions of law as to whether trial counsel’s performance was deficient and

Applicant would have insisted on a trial but for counsel’s alleged deficient performance. Further,

the trial court shall enter findings regarding laches. Carrio v. State, 992 S.W.2d 486 (Tex. Crim.

App. 1999); Ex parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013). The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the
                                                                                                       3

disposition of Applicant’s claims for habeas corpus relief.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

In the appropriate case, the trial court may rely on its personal recollection. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish